         Case 19-11360-pmm                          Doc          Filed 04/24/20 Entered 04/24/20 09:29:12                             Desc Main
                                                                 Document      Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1       Robert Khan

  Debtor 2

 United States Bankruptcy Court for the: Eastern District of Pennsylvania

 Case number :    19-11360



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of              THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF Court claim no.                                                                4-2
     creditor:            NEW YORK AS TRUSTEE FOR REGISTERED HOLDERS (if known):
                          OF CWABS, INC., ASSET-BACKED CERTIFICATES,
                          SERIES 2006-23
     Last 4 digits of any number                                                                       Date of payment change:                   06/01/2020
     you use to identify the debtor's                                       4795                       Must be at least 21 days after date of
     account:                                                                                          this notice

                                                                                                       New total payment:                         $565.97
                                                                                                       Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ] No
      [X]    Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                      Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $264.53                                New escrow payment: $297.16



Part : 2     Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X] No
      [ ] Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                     notice is not attached, explain why:

                     Current interest rate:                                        New interest rate:
                     Current Principal and interest payment:                       New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X] No
       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                      agreement. (Court approval may be required before the payment change can take effect).
                      Reason for change:
                          Current mortgage payment:                                         New mortgage payment:



Official Form 410S1                                                 Notice of Mortgage Payment Change                                                        page 1
            Case 19-11360-pmm                         Doc         Filed 04/24/20 Entered 04/24/20 09:29:12                        Desc Main
                                                                  Document      Page 2 of 6
Debtor 1 Robert Khan                                                                  Case number (if known)           19-11360
                First Name              Middle Name           Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


         /s/ Julian Cotton                                                                  Date    04/24/2020
    Signature



Print:                       Julian Cotton                                       Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                       page 2
       Case 19-11360-pmm        Doc    Filed 04/24/20 Entered 04/24/20 09:29:12            Desc Main
                                       Document      Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________
                                                                                                 24th    day of

April, 2020.



                                                    /S/ Julian Cotton

                                                    ___________________________________
                                                    JULIAN COTTON
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
         Case 19-11360-pmm       Doc   Filed 04/24/20 Entered 04/24/20 09:29:12   Desc Main
                                       Document      Page 4 of 6

                                  SERVICE LIST (CASE NO. 19-11360)

Debtor
Robert Khan
209 Oley Street
Reading, PA 19601

Attorney
BRENNA HOPE MENDELSOHN
Mendelsohn & Mendelsohn, PC
637 Walnut Street
Reading, PA 19601

Trustee
SCOTT F. WATERMAN (Chapter 13)
Chapter 13 Trustee
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

ROLANDO RAMOS-CARDONA
Office of Scott F. Waterman, Trustee
2901 St. Lawrence Avenue
Suite 100
Reading, PA 19606-4010

US Trustee
United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106




Official Form 410S1                    Notice of Mortgage Payment Change                      page 4
             Case 19-11360-pmm                        Doc         Filed 04/24/20 Entered 04/24/20 09:29:12                                      Desc Main
                                                                  Document      Page 5 of 6



                                                                                                                              SLMR 7000154795




*** ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - LAST CY CLES ESCROW ACCOUNT HISTORY                                    ***




                           -- - Y O UR PAY M E NT BR E AK DO WN AS OF A PR I L, 2019 I S - --




            -- PAYMENTS TO ESCROW --     -- PAYMENTS FROM ESCROW --               -- ESCROW BALANCE --
MONTH       PRIOR PROJECTED ACTUAL PRIOR PROJECTED DESCRIPTION ACTUAL DESCRIPTION PRIOR PROJECTED ACTUAL




Escrow pay ments up to escrow analy sis effectiv e d ate:




           ** *    ANNUAL ESCROW ACCOUNT DISCLOSURE STATEM ENT - PROJECTIONS                    * **




---------------------   PROJECTED PAY MENT S FROM ESCROW - JUNE, 2020 THROUGH M AY, 2021               --------------




-------------------- PROJE CT ED ESC ROW AC TI VIT Y - JUNE, 2020 T HROUG H M AY, 2021 -----------------------
               ---- PROJECTED PAY MENTS --                               -- ESCROW BALANCE COMPARISON --
MONTH          TO ESCROW        FROM ESCROW        DESCRIPTION         PROJECTED            REQUIRED




                                         * * * * CONTINUED ON NEXT PAGE * * * *
         Case 19-11360-pmm                         Doc         Filed 04/24/20 Entered 04/24/20 09:29:12                           Desc Main
                                                               Document
                                             * * * * CONTINUATION * * * *    Page 6 of 6

--------------------------------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE -----------------------------------




------------------------------------- CALCULATIONS OF YOUR NEW PAYM ENT AMOUNT ------------------------------------------------




 Escrow pay ments up to escrow analy si s effectiv e date:


 Escrow disbursem ents up to escrow analysis effective date:


IMPORTANT BANKRUPTCY NOTICE




CREDIT REPORTING




MINI M IRANDA




HUD COUNS ELOR I NFORM AT ION




EQUAL CREDIT OPPORTUNITY ACT NOTICE
